UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4502
KELON RENARDO HARDIN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                            (CR-01-559)

                        Argued: May 7, 2004

                      Decided: August 18, 2004

 Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                            COUNSEL

ARGUED: Andrew David Grimes, Summerville, South Carolina, for
Appellant. Michael Rhett DeHart, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee. ON BRIEF: J. Strom Thurmond, Jr.,
United States Attorney, Charleston, South Carolina, for Appellee.
2                      UNITED STATES v. HARDIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Kelon R. Hardin appeals from his conviction and sentence on sev-
eral federal drug and firearms charges. The main issue is whether
Hardin could be given a mandatory life sentence under the three-
strikes law, 18 U.S.C. § 3559(c), on his count 5 conviction for using
a firearm in furtherance of a drug trafficking crime. Because the gov-
ernment did not give Hardin the required notice of two qualifying
predicate offenses, his conviction on count 5 does not count as a third
strike; we therefore vacate his sentence and remand for resentencing.
We reject Hardin’s evidentiary challenges to his convictions on
counts 1, 4, 7, and 8, and we affirm his convictions on those counts.

                                   I.

   A federal grand jury in South Carolina indicted Hardin on eight
federal drug and firearms counts in July 2001. Specifically, Hardin
was charged with conspiring with Mark Rivers and Candace Hardin
to possess with the intent to distribute over 50 grams of cocaine base
and less than 500 grams of cocaine in violation of 21 U.S.C.
§ 841(a)(1) (count 1); making false statements to federal firearms
dealers in connection with the acquisition of firearms in violation of
18 U.S.C. § 922(a)(6) (counts 2 and 3); possession with the intent to
distribute over 50 grams of cocaine base on June 10, 2001, in viola-
tion of 21 U.S.C. § 841(a)(1) (count 4); possession of a firearm in fur-
therance of a drug trafficking crime in violation of 18 U.S.C.
§ 924(c)(1)(A) (count 5); being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1) (count 6); possession with intent
to distribute less than 500 grams of cocaine and less than 5 grams of
cocaine base on June 12, 2001, in violation of 21 U.S.C. § 841(a)(1)
(count 7); and being a felon in possession of ammunition, a single .45
caliber bullet, in violation of 18 U.S.C. § 922(g)(1) (count 8).
                       UNITED STATES v. HARDIN                        3
   A few days before Hardin’s January 2002 trial, the United States
filed an "Information Regarding Imposition of Mandatory Sentence of
Life Imprisonment and Other Mandatory Sentences" (the informa-
tion). J.A. 27-28. The information gave Hardin notice of the predicate
offenses upon which the government intended to rely to seek sentence
enhancements, including four offenses that the government alleged
supported a mandatory life sentence under the three-strikes law.

   The evidence presented at the two-day trial, viewed in the light
most favorable to the government, established the following facts,
among others. The investigation of Hardin began when one of his
drug customers, Shawn Phillips, was arrested for selling crack and
agreed to cooperate with the local narcotics task force. Phillips and
an undercover officer conducted a controlled buy of crack from
Hardin at Hardin’s residence on June 10, 2001. During the buy Phil-
lips saw Hardin cooking a batch of crack in the kitchen where a black
handgun lay on the counter. Two days later local officers executed a
state search warrant at Hardin’s residence. They seized 51.13 grams
of powder cocaine, 0.34 grams of crack cocaine, drug paraphernalia,
over two thousand dollars, two boxes for Glock .45 caliber semi-
automatic pistols, and a magazine for a .45 caliber pistol with one bul-
let inside. Hardin was not home at the time of the search.

   Before Phillips was arrested, he bought crack from Hardin almost
every day. Phillips saw Hardin sell drugs to Mark Rivers, and Hardin
told Phillips to buy his crack from Rivers when Hardin was out of
town. According to Hardin’s wife, Candace Hardin, her husband
made his money exclusively from selling drugs, and he was involved
in the drug trade with both herself and Rivers. Candace Hardin said
that she, her minor children, and Hardin lived at the home searched
by law enforcement and that he cooked and sold quantities of crack
in excess of 50 grams there every day. Finally, Hardin often carried
a Glock pistol when he was home, and he had even shot his pistol in
the backyard.

  The district court dismissed count 2 at the close of the evidence.
The jury convicted Hardin on the seven remaining counts. The district
court sentenced him under the three-strikes law to mandatory life
imprisonment on count 5. The court concluded that Hardin had been
convicted of the two required predicate offenses because six of
4                       UNITED STATES v. HARDIN
Hardin’s prior offenses — including three not included in the infor-
mation — could have counted as predicates. Hardin was also sen-
tenced to 360 months on counts 1, 4, and 7, 180 months on counts 6
and 8, and 120 months on count 3. All of the sentences were to be
served concurrently, except the mandatory life sentence, which was
to be served consecutively to the other sentences. Hardin appeals.

                                    II.

   We first consider Hardin’s challenge to his enhanced sentence
under the three-strikes law, 18 U.S.C. § 3559(c), on count 5 for using
a firearm in furtherance of a drug trafficking crime. The three-strikes
law requires a life sentence for a defendant convicted of "a serious
violent felony" if he has prior, final federal or state convictions for "2
or more serious violent felonies" or "one or more serious violent felo-
nies and one or more serious drug offenses." 18 U.S.C. § 3559(c)(1).
If the government intends to seek a mandatory life sentence under
§ 3559(c), the U.S. Attorney must file an information informing the
defendant of the predicate offenses supporting that sentence, using the
procedures in 21 U.S.C. § 851(a). 18 U.S.C. § 3559(c)(4). Hardin
does not dispute that his conviction on count 5 (using a firearm in fur-
therance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)) is a
serious violent felony. See 18 U.S.C. § 3559(c)(2)(F)(i). He argues
only that his count 5 conviction is not a third strike because the gov-
ernment failed to give notice of two qualifying predicate offenses,
which is necessary to trigger a life sentence under 18 U.S.C.
§ 3559(c). As a result, Hardin contends that his life sentence should
be vacated.

   Our review of whether Hardin’s prior offenses qualify him for a
mandatory life sentence under § 3559(c) is for plain error because
Hardin failed to raise this issue before the district court. See United
States v. Olano, 507 U.S. 725, 731 (1993). Under plain error analysis
we may correct an error not brought to the attention of the trial court
if (1) there is an error (2) that is plain and (3) that affects substantial
rights. Id. at 732. "If all three [of these] conditions are met, an appel-
late court may then exercise its discretion to notice a forfeited error,
but only if (4) the error seriously affect[s] the fairness, integrity, or
public reputation of judicial proceedings." Johnson v. United States,
520 U.S. 461, 467 (1997) (quoting Olano, 507 U.S. at 732) (internal
                      UNITED STATES v. HARDIN                        5
quotation marks omitted; second alteration in original). We first con-
sider whether the district court’s reliance on Hardin’s prior convic-
tions was error and whether that error was plain.

   We begin our examination of Hardin’s prior convictions by focus-
ing on the four convictions the government included in the informa-
tion. The government concedes that one of those offenses does not
count as a § 3559(c) strike. Hardin concedes that the information
includes another offense that does count as a § 3559(c) strike because
it meets the statutory definition of a serious violent felony. We must
therefore determine whether Hardin committed either a drug offense
or another felony that counts as the second predicate offense for pur-
poses of the statute. We conclude that he did not.

   The only other offenses noticed in the information are two state
cocaine distribution convictions; neither, however, is a "serious drug
offense" as that term is defined by the three-strikes law. For a state
drug conviction to count as a predicate offense, the conviction must
involve a specified (and sizeable) quantity of drugs. 18 U.S.C.
§ 3559(c)(2)(H)(ii). The term "serious drug offense" includes, among
other offenses, "an offense under State law that, had the offense been
prosecuted in a court of the United States, would have been punish-
able under" 21 U.S.C. § 841(b)(1)(A). 18 U.S.C. § 3559(c)(2)(H)(ii).
This means that Hardin’s prior cocaine offenses must have involved
5 kilograms or more of cocaine or 50 grams or more of cocaine base.
21 U.S.C. § 841(b)(1)(A)(ii), (iii). Therefore, we look to the quantity
of cocaine and cocaine base involved in Hardin’s state drug convic-
tions to determine if they are serious drug offenses.

   We have found no cases addressing the procedure under the three-
strikes law for determining whether a state offense involved a suffi-
cient quantity of drugs to be punishable under § 841(b)(1)(A). How-
ever, when applying other recidivist enhancements, we take a
categorical approach, looking only to the elements of the state offense
of conviction and any facts necessary to the prior conviction as indi-
cated by the charging papers, jury instructions, verdict, or judgment.
Taylor v. United States, 495 U.S. 575, 602 (1990) (applying 18
U.S.C. § 924(e)); United States v. Kirksey, 138 F.3d 120, 124 (4th
Cir. 1998) (applying U.S.S.G. § 4B1.2). A similar approach should
apply in deciding whether a state drug conviction would be punish-
6                     UNITED STATES v. HARDIN
able under § 841(b)(1)(A). Otherwise, we risk a "series of minitrials"
to determine the quantity of drugs involved in each prior offense;
those minitrials "would not only be costly, but unreliable." Kirksey,
138 F.3d at 124 (internal quotation marks omitted). Because Hardin’s
state drug convictions were the result of guilty pleas and the record
does not contain the charging papers or judgments, we do not know
whether he agreed to plead guilty because the offenses pleaded to
involved lesser quantities of drugs than what the government now
seeks to establish for recidivist sentencing purposes. As the Supreme
Court has said, "it would seem unfair to impose a sentence enhance-
ment as if the defendant had pleaded guilty" to the greater offense
even if the government proved the facts underlying the predicate
offense to the later sentencing judge. Taylor, 495 U.S. at 601-02. The
government does not argue — and there is no indication — that the
drug quantity necessary for a conviction under § 841(b)(1)(A) consti-
tuted an element of Hardin’s state drug offenses or that such a quan-
tity was specified in the charging papers. Thus, it was error for the
district court to rely on the drug convictions noticed in the informa-
tion.

   The government contends that the error was not plain because the
presentence report indicated the drug quantities for Hardin’s state law
offenses. Even if a presentence report’s account of drug quantities
underlying a state offense could in some cases prevent a three-strikes
sentencing error from being plain, this is not such a case. The report
indicates that Hardin’s state drug offenses did not involve the requi-
site drug quantity. Although the report notes two convictions, it only
mentions one specific drug quantity: 0.2 grams of cocaine base. Of
course, two-tenths of a gram of cocaine base is far less than the 50
grams required for punishment under 21 U.S.C. § 841(b)(1)(A)(iii).
The presentence report also says that Hardin "flush[ed] a quantity of
suspected cocaine before officers could apprehend him" while execut-
ing a search warrant. J.A. 469 (emphasis added). The report’s refer-
ence to Hardin flushing "a quantity" of cocaine is too vague to
establish that he flushed the five kilograms — over eleven pounds —
of cocaine required for punishment under 21 U.S.C.
§ 841(b)(1)(A)(ii).

   Because it was not established that Hardin’s state drug convictions
involved the requisite quantity of cocaine or cocaine base, we con-
                       UNITED STATES v. HARDIN                          7
clude that it was plain error for the district court to rely on these
offenses as predicates for imposing a mandatory life sentence under
18 U.S.C. § 3559(c).

    Next, we address the district court’s conclusion that the govern-
ment was not required to give Hardin notice of the predicate offenses
supporting a mandatory life sentence under § 3559(c) and the court’s
reliance in the alternative on one drug and two felony convictions that
the government failed to include in the information. In a section titled
"Information filed by United States Attorney," the three-strikes law
says that the provisions of 21 U.S.C. § 851(a) "shall apply to the
imposition of sentence under this subsection." 18 U.S.C. § 3559(c)(4).
The incorporated provision, 21 U.S.C. § 851(a), says that "[n]o person
. . . shall be sentenced to increased punishment by reason of one or
more prior convictions, unless before trial . . . the United States attor-
ney files an information with the court (and serves a copy of such
information on the person . . . ) stating in writing the previous convic-
tions to be relied upon." Although the statute allows "[c]lerical mis-
takes in the information [to] be amended at any time prior to the
pronouncement of sentence," id., the government’s mistake here —
failing to make any reference to three prior convictions — cannot be
described as clerical. Nor did the government attempt to amend the
information. Cf. United States v. Campbell, 980 F.2d 245, 252 (4th
Cir. 1992) (permitting amendment when "[t]he original information
clearly identified the Virginia conviction as the basis for enhancement
of Campbell’s federal sentence. The purpose of amendment [changing
a United States Code section reference] was to correct a clerical
error."). Given the unequivocal language of the statute, it was plain
error for the district court to conclude that the government was not
required to file an information for sentencing under § 3559(c) and to
rely on offenses not noticed in the information filed by the govern-
ment. Therefore, we conclude that it was error for the district court
to sentence Hardin under § 3559(c) when he had only one qualifying
predicate offense and that this error was plain.

   We now consider the third part of plain error analysis, whether the
district court’s erroneous sentencing of Hardin to a mandatory life
term affected his substantial rights. See Olano, 507 U.S. at 734. "[I]n
most cases [this] means that the error must have been prejudicial: It
must have affected the outcome of the district court proceedings." Id.
8                      UNITED STATES v. HARDIN
Because Hardin did not receive a life sentence on any other count, the
outcome of the sentencing was affected by the error. If the district
court had sentenced Hardin under the Guidelines on count 5, the pre-
sentence report indicates he would have received a consecutive term
of 84 months imprisonment. For Hardin, who was twenty-six years
old at the time of his sentencing, there is no question that his substan-
tial rights were affected by receiving a consecutive life sentence
instead of a thirty-seven year total term of imprisonment under the
Guidelines (360 months for the concurrent sentences plus 84 consecu-
tive months for count 5). See United States v. Ford, 88 F.3d 1350,
1356 (4th Cir. 1996) (holding that the defendant’s substantial rights
were affected by error increasing his total imprisonment by three
years); cf. United States v. Mackins, 315 F.3d 399, 410 (4th Cir. 2003)
(applying harmless error and holding that a forty-six-year-old defen-
dant’s substantial rights were affected by receiving a life sentence
when the Guidelines only mandated a sentence of ninety years).

   We reject the government’s argument that Hardin’s substantial
rights were not affected because he could have received a life sen-
tence on several other counts. This argument fails because the district
court, in its discretion, sentenced Hardin to less than life on all of the
counts where the Guidelines range included life. The two cases cited
by the government are inapplicable to Hardin’s situation. In United
States v. White, 238 F.3d 537, 543 (4th Cir. 2001), we held that a
defendant’s substantial rights were not affected by an Apprendi error
because the Guidelines required the district court to impose consecu-
tive sentences "to the extent necessary to achieve the total punish-
ment" mandated by the Guidelines. The defendant in White, therefore,
would have received the same total prison time regardless of the error.
The district court here, however, was not required to impose a life
sentence. Nor is the government helped by United States v. Diaz, 176
F.3d 52, 118 (2d Cir. 1999). Diaz held that there was no plain error
because the sentence imposed by the district court was also within the
Guidelines range that the appellant argued should have been applied
for the same count. Life imprisonment was not in the Guidelines
range for count 5. Even if it was, the Second Circuit’s reasoning
would not be applicable because the district court did not exercise any
discretion in imposing the life sentence for count 5. At argument the
government contended that the district court gave Hardin less than life
on the other counts because the court "knew" it would impose a man-
                        UNITED STATES v. HARDIN                          9
datory life sentence on count 5. However, at no time did the district
court indicate that it believed Hardin deserved a life sentence or that
it would have imposed a life sentence on another count if Hardin was
not eligible for a § 3559(c) mandatory life sentence. Thus, Hardin’s
substantial rights were affected by the error.

   Finally, we consider whether we should notice the error in Hardin’s
sentencing. We conclude that we should because to require a man to
spend his life in prison when under the law he should complete his
sentence by age 63 "seriously affects the fairness, integrity or public
reputation of judicial proceedings." Olano, 507 U.S. at 736 (internal
quotation marks and alteration omitted). We came to the same conclu-
sion in Ford, 88 F.3d at 1356, because "[n]o court of justice would
require a man to serve three [or more] undeserved years in prison
when it knows that the sentence is improper."

   In sum, the district court committed plain error by sentencing
Hardin to mandatory life imprisonment under § 3559(c), that error
affected Hardin’s substantial rights, and we notice the error because
it "seriously affects the fairness, integrity or public reputation of judi-
cial proceedings." Olano, 507 U.S. at 736 (internal quotation marks
and alteration omitted). Thus, we vacate Hardin’s sentence and
remand for resentencing.

                                   III.

   Hardin also challenges the sufficiency of the evidence supporting
his convictions on counts 1, 4, 7, and 8. "The verdict of a jury must
be sustained if there is substantial evidence, taking the view most
favorable to the Government, to support it." Glasser v. United States,
315 U.S. 60, 80 (1942). We conclude that substantial evidence sup-
ports the jury’s verdict and affirm each challenged conviction for the
reasons that follow.

   Hardin first argues there was insufficient evidence of a conspiracy
on count 1 (conspiracy to possess with intent to distribute over 50
grams of cocaine base and less than 500 grams of cocaine). The evi-
dence recounted in part I, however, establishes that Hardin conspired
to sell drugs with both Mark Rivers and Candace Hardin.
10                    UNITED STATES v. HARDIN
   Second, Hardin argues that there was insufficient evidence of the
quantity of cocaine base on count 4 (possession with intent to distrib-
ute over 50 grams of cocaine base). There was testimony that allowed
the jury to find that Hardin regularly possessed over 50 grams of
cocaine base, including on the day charged in the indictment.

   Third, Hardin contends there was insufficient evidence of posses-
sion on count 7 (possession with intent to distribute less than 500
grams of cocaine and less than 5 grams of cocaine base) and count
8 (being a felon in possession of ammunition) because he was not at
home at the time the officers executed the warrant and uncovered the
drugs and ammunition in question. The evidence of possession was
sufficient because the items were found at Hardin’s residence and
there was overwhelming evidence that Hardin conspired with the
home’s only other adult resident to sell crack, that he regularly sold
crack from the residence, and that the bullet was found in a magazine
for the type of pistol Hardin regularly carried.

   Finally, Hardin argues that there was insufficient evidence on the
interstate commerce element of count 8. See, e.g., United States v.
Wells, 98 F.3d 808, 811 (4th Cir. 1996) (noting that the government
must prove the jurisdictional element of the felon in possession stat-
ute). This argument is without merit because Hardin stipulated at trial
that "the ammunition, Exhibit No. 12, had been shipped and trans-
ported in interstate commerce." J.A. 296. The stipulation is sufficient
to support the jury’s finding on the interstate commerce element. E.g.,
United States v. Chesney, 86 F.3d 564, 570 (6th Cir. 1996); United
States v. Lee, 72 F.3d 55, 58 (7th Cir. 1995).

                                 IV.

   For the foregoing reasons, we vacate Hardin’s sentence because he
should not have been sentenced to life on count 5. We affirm his con-
victions on counts 1, 4, 7, and 8. The case is remanded for resentenc-
ing.

                                               AFFIRMED IN PART,
                                                VACATED IN PART,
                                                  AND REMANDED